Citation Nr: 1119065	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 15, 1963 and from April 26, 1963 to March 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran's claim originally included the issue of entitlement to service connection for tinnitus.  In January 2010, the Board granted service connection for tinnitus and denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The representative for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Remand in October 2010.  By Order of the Court, the claim was returned to the Board.  This appeal was remanded by the Board in December 2010 for additional development.  

In November 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that bilateral hearing loss was incurred in service, manifested within one year after service, or is otherwise related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service; nor may it be presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.  The letter also included the notice provisions set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in August 2007.   A supplemental VA opinion as obtained in January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion and supplemental opinion obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  The examinations consider all of the pertinent evidence of record, the statements of the appellant, and provide an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  The Board further finds that the RO complied with its December 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease or an organic disease of the nervous system, such as sensorineural hearing loss, manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Here, the service records show that the Veteran served in Vietnam and received many decorations and medals including the Combat Action Ribbon and the Presidential Unit Citation.  As such, the Veteran is considered to have engaged in combat with the enemy.  When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  

Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full.  Id.  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected, but that it considerably lightens the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service).

The Board has considered the Veteran's description of noise exposure in service.  The Board finds that the Veteran's claimed in-service noise exposure is consistent with his combat duty and, moreover, he has competently and credibly testified as to such acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, his contention that he was exposed to excessive noise during his military service while serving as a radio telegraph operator and a radio chief is consistent with his service personnel records detailing combat expeditions in Vietnam.  Therefore, despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty after his combat experiences in Vietnam, the Veteran is competent to describe the nature and extent of his in-service noise exposure.   See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Thus, the Veteran's account of combat noise exposure is sufficient evidence of acoustic trauma during service and acoustic trauma in service is therefore presumed.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009); Collette v. Brown, 82 F.3d 389 (1996).  The Board also notes that there is no clear and convincing evidence to the contrary to rebut the presumption.

In this case, the Veteran has a current diagnosis of bilateral hearing loss.  The August 2007 VA Compensation and Pension Examination and the January 2011 VA examination diagnosed the Veteran with mild/moderate to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

The Veteran contends that his current hearing loss is related to acoustic trauma in service.  Review of the Veteran's service treatment records reveals that his entry into service examination was conducted in February 1959; the Veteran did not report hearing loss and no hearing deficit was noted.  In April 1963, the Veteran did not report hearing problems.  An examination was conducted in April 1963 and whispered and spoken voice testing was recorded as 15/15 in each ear.  In July 1965, the Veteran sought treatment for ear trouble and reported that he was unable to hear for a month and a half.  Physical examination revealed no abnormalities and an ENT consultation showed a normal audiological examination with 100 percent speech test and no limitations.  An audiological examination in August 1965 showed normal hearing.  An examination in March 1967 showed whispered and spoken voice testing as 15/15 in each ear.  In April 1967, the Veteran did not report hearing problems.  In a March 1969 examination, whispered and spoken voice testing was recorded as 15/15 in each ear.  

In a VA Compensation Examination in August 2007, a VA audiologist reviewed the claims file, including the service treatment records.  The audiologist noted the Veteran's pre-service noise exposures as a dishwasher, in-service noise exposure as a radio operator and after service exposure as an air traffic controller.  The Veteran denied recreational noise exposure.  After the audiometric examination, the Veteran was diagnosed with moderate to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  The audiologist specifically noted the reenlistment examination in April 1963, the treatment for hearing loss in July 1965, the audiological testing in July 1965, and the discharge examination in 1969.  The audiologist opined that hearing loss was less likely as not caused by or the result of military service.  The audiologist provided the rationale that although the Veteran complained of hearing loss in 1965, hearing sensitivity was normal bilaterally during the ENT consultation.  Further, the audiologist reasoned that the Veteran did not complain of hearing loss after 1965.  

In accordance with the Joint Motion for Remand, a supplemental VA opinion was obtained in January 2011 to specifically address whether the Veteran incurred a hearing loss disability due to combat noise exposure after 1965.  In the January 2011 VA opinion, the same VA audiologist that performed the August 2007 examination provided a supplemental opinion.  In the January 2011 examination, the audiologist physically examined the Veteran and performed audiological testing.  The audiologist noted that the service treatment records were reviewed.  The audiologist specifically noted that on April 4, 1963, the Veteran scored 15/15 on the whispered voice test bilaterally and in the enlistment examination on April 26, 1963, the Veteran denied any ear, nose or throat problems and the Veteran scored 15/15 on the whispered and spoken voice tests.  The audiologist considered the consultation to Audio/ENT on July 1, 1965 during which the Veteran expressed that he was experiencing hearing difficulty.  The audiologist also noted that an audiogram dated in August 1965 documented normal hearing sensitivity, bilaterally.  The audiologist concluded that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The audiologist provided a rationale for her opinion including that the Veteran reported hearing problems in 1965, but that a subsequent audiogram revealed normal hearing.  

The audiologist further considered the Veteran's contention that his hearing loss began after the 1965 audiogram.  The audiologist, however, found that in 1966, 1967 and in 1968, the examiner sought medical attention for other matters and did not have hearing complaints at that time.  The audiologist found that the Veteran did not have any complaints regarding his hearing after 1965, in spite of the fact that he found time to go to sick bay on a number of occasions after 1965.  The audiologist further concluded that there was no evidence of hearing loss in the service treatment records.  As such, the audiologist concluded that her opinion was the same as in the 2007 VA examination.  The examiner specifically held that she could not find a nexus between the Veteran's current hearing loss and exposure to noise in service after 1965.   

Based on the foregoing, the Board finds that the service treatment records do not show a chronic disability in service.  After conceding that the Veteran was engaged in combat and was exposed to acoustic trauma in service, the service treatment records do not show a diagnosis of hearing loss.  The Veteran complained of hearing difficulty on one occasion in 1965, however, the audiogram at that time revealed normal hearing.  Further, the service treatment records did not show complaints of hearing loss after 1965.  Therefore, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  The evidence of record does not show complaints of or treatment for hearing loss after service until the claim for service connection in April 2007.  The first clinical documentation of a bilateral hearing impairment is not shown until the VA examination in August 2007, many years following separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence that weighs against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As such, the Board also finds that there is no medical evidence depicting symptoms of or a diagnosis of bilateral hearing loss within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's statements that he had hearing loss since service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002). Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements concerning the onset of symptoms of his hearing loss are contradicted by the remaining evidence of record.  In the Veteran's claim, he asserted that his hearing loss began in 1961.  In the Travel Board hearing, the Veteran testified that he was exposed to combat noise after 1965.  The Veteran's own statements when he separated from service show that he did not have hearing loss at that time.  The Board finds that the inconsistent statements weigh against their credibility.  The Board also notes that at the time of discharge from service, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Additionally, the Board notes that the Veteran has repeatedly asserted that his current bilateral hearing loss is related to his period of active service and has reported that he had hearing problems since service.  While the Veteran is considered competent to report his hearing difficulties, his opinion regarding the cause of his hearing loss is afforded no probative value because, as a lay person, he lacks the requisite medical expertise to determine the severity of hearing loss or render a competent medical opinion regarding its cause. Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Furthermore, the evidence of record does not show a nexus between the current hearing loss disability and acoustic trauma in service.  To this end, the Board finds that the VA examinations are adequate.  They are based upon consideration of the Veteran's prior medical history and examinations, and also describe the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for her conclusions in both examinations.  As such, the Board finds the VA examinations are probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, the Board affords greater probative value to the opinion provided by the VA examiner with respect to the claim as the VA examiner has the requisite expertise to render such opinion and provided a sound rationale for the opinion based on review of the claims folder and examination of the Veteran.  

While the Board acknowledges that lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's combat noise exposure in service and the current diagnosis of hearing loss to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current hearing loss disability and acoustic trauma in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral hearing loss.  Although the Veteran is shown to have participated in combat and sustained acoustic trauma in service due to combat noise exposure, a bilateral hearing impairment as defined by VA regulation did not manifest until many years after service and has not been linked by competent medical opinion to active military service to include acoustic trauma sustained therein as a result of combat noise exposure.  Thus, the competent evidence of record does not establish a causal link between the Veteran's current bilateral hearing loss and his period of active military service.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat).  Therefore, the Board must find that service connection for bilateral hearing loss is not warranted in this case.

In reaching the above conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's bilateral hearing loss claim and that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


